                                            Case 5:20-cv-03642-EJD Document 192 Filed 09/13/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        IN RE TELESCOPES ANTITRUST                       ORDER RE DISCOVERY DISPUTES
                                            LITIGATION                                       RE RULE 30(B)(6) DEPOSITIONS OF
                                   9                                                         SYNTA TECH AND SUZHOU SYNTA
                                  10                                                         Case No. 20-cv-03639-EJD (VKD)
                                  11                                                         Re: Dkt. Nos. 198, 199, 200

                                  12                                                         Case No. 20-cv-03642-EJD (VKD)
Northern District of California
 United States District Court




                                                                                             Re: Dkt. Nos. 189, 190, 191
                                  13

                                  14

                                  15
                                                 Direct Purchaser Plaintiffs (“DPPs”) and Indirect Purchaser Plaintiffs (“IPPs”)
                                  16
                                       (collectively “Plaintiffs”), and Defendants in these related cases ask the Court to resolve several
                                  17
                                       disputes concerning Plaintiffs’ noticed Rule 30(b)(6) depositions of defendants Synta Tech and
                                  18
                                       Suzhou Synta (“Synta defendants”). The Court finds these disputes suitable for resolution without
                                  19
                                       oral argument. Civil. L.R. 7-1(b).
                                  20
                                       I.        BACKGROUND1
                                  21
                                                 In 2016, the Synta defendants decided to cease operations and to dispose of their corporate
                                  22
                                       records. Dkt. No. 198 at 7; Dkt. No. 199 at 5. It is not clear whether the records were removed
                                  23
                                       from the Synta defendants by a third party and still exist, or whether they were destroyed. See
                                  24
                                       Dkt. No. 198 at 1; Dkt. No. 199-1 at 2-3. However, it appears to be undisputed that the records
                                  25
                                       are no longer in the Synta defendants’ possession, custody or control.
                                  26
                                                 Plaintiffs seek discovery of the circumstances of the records’ destruction or removal,
                                  27

                                  28   1
                                           For convenience, all citations are to Case No. 20-3639.
                                             Case 5:20-cv-03642-EJD Document 192 Filed 09/13/21 Page 2 of 6




                                   1   including the Synta defendants’ reasons and motivations for disposing of the records and the

                                   2   location of a third party, Joyce Huang, who participated in the removal or destruction of the

                                   3   records. Dkt. Nos. 199-2 and 199-3 (deposition notices). Defendants are willing to provide some

                                   4   deposition testimony regarding these matters but object to the scope of Plaintiffs’ inquiry. See,

                                   5   e.g., Dkt. No. 198 at 8; Dkt. No. 199 at 6; Dkt. No. 200 at 4-5. The parties also disagree about the

                                   6   scheduling these depositions.

                                   7   II.      DISCUSSION
                                   8            The parties’ disputes concern: (1) Topics 1-3 and 11 of the notices (document preservation

                                   9   and destruction); (2) Topic 14 of the notices (counsel’s knowledge); (3) Topic 15 of the notices

                                  10   (Joyce Huang); and (4) the timing, location, and means of taking the depositions.

                                  11            A.     Topics 1-3 and 11: Scope of inquiry re document preservation/destruction
                                  12            Plaintiffs wish to question the Synta defendants regarding litigation they contemplated at
Northern District of California
 United States District Court




                                  13   the time they disposed of their corporate records, their document preservation policies and

                                  14   practices prior to the Orion litigation, their decision to destroy documents, and their awareness and

                                  15   understanding of the Orion litigation and any other potential litigation. Dkt. No. 198 at 3 (Topics

                                  16   1-3 and 11). Defendants object to questioning concerning their document preservation policies

                                  17   and practices for any period before they received Plaintiffs’ demand letter. Id. at 6. They say that

                                  18   they settled their dispute with Orion in 2016, four years before receiving notice of the claims in

                                  19   this litigation, and after the Orion dispute was fully resolved they wound down their businesses

                                  20   and disposed of their corporate documents. Id. at 7. Defendants argue that as they had no

                                  21   obligation to continue to preserve documents, Plaintiffs should not be permitted to question them

                                  22   about that subject matter. Id. Defendants do not object to questioning about the status of the

                                  23   Orion settlement and whether the Synta defendants anticipated further litigation at the time the

                                  24   documents were discarded. Id. at 8.

                                  25            The obligation to preserve documents arises when litigation is reasonably foreseeable. See

                                  26   In re Napster, Inc. Copyright Litig., 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006). As soon as a

                                  27   potential claim is identified, a litigant has a duty to preserve evidence which it knows or

                                  28   reasonably should know is relevant to the action. Nat’l Ass’n of Radiation Survivors v.
                                                                                         2
                                          Case 5:20-cv-03642-EJD Document 192 Filed 09/13/21 Page 3 of 6




                                   1   Turnage, 115 F.R.D. 543, 556–57 (N.D. Cal. 1987). “[T]he duty to preserve arises not only

                                   2   during litigation, but also extends to the period before litigation when a party should reasonably

                                   3   know that evidence may be relevant to anticipated litigation.” Oracle Am., Inc. v. Hewlett

                                   4   Packard Enter. Co., 328 F.R.D. 543, 549 (N.D. Cal. 2018) (quoting Compass Bank v. Morris

                                   5   Cerullo World Evangelism, 104 F.Supp.3d 1040, 1051 (S.D. Cal. 2015)). Determining when

                                   6   litigation is “reasonably foreseeable” requires a fact-specific assessment. Micron Tech., Inc. v.

                                   7   Rambus Inc., 645 F.3d 1311, 1320 (Fed. Cir. 2011). Depending on the circumstances, information

                                   8   relating to one litigation can put a party on notice that others are imminent. See, e.g., In re

                                   9   Pradaxa (Dabigatran Etexilate) Prod. Liab. Litig., No. 312MD02385DRHSCW, 2013 WL

                                  10   6486921, at *1, *6-*7 (S.D. Ill. Dec. 9, 2013), order rescinded on other grounds sub nom. In re

                                  11   Pet. of Boehringer Ingelheim Pharm., Inc., and Boehringer Ingelheim Intl. GmbH, in Pradaxa

                                  12   (Dabigatran Etexilate) Prod. Liab. Litig., 745 F.3d 216 (7th Cir. 2014) (defendants had duty to
Northern District of California
 United States District Court




                                  13   institute company-wide litigation hold upon learning that nationwide product liability litigation,

                                  14   involving hundreds of cases, was imminent); Phillip M. Adams & Assocs., LLC v. Winbond Elecs.

                                  15   Corp., No. 1:05-CV-64 TS, 2010 WL 3767318, at *1, *3 (D. Utah Sept. 16, 2010) (multiple

                                  16   circumstances, including another party’s high-profile settlement and specific correspondence, put

                                  17   defendant and an entire industry on notice of imminent similar litigation). However, a general

                                  18   apprehension of litigation regarding a particular subject matter does not create a duty to preserve

                                  19   all documentation related to that subject matter. Oracle, 328 F.R.D. at 549. “[E]ven when a claim

                                  20   is anticipated, the full scope of preservation may not be reasonably foreseeable.” Id. at 550.

                                  21          Plaintiffs do not dispute Defendants’ description of the timing of Plaintiffs’ demand letter

                                  22   to the Synta defendants. They also do not identify any circumstances that they believe should

                                  23   have put the Synta defendants on notice of the reasonable prospect of further litigation following

                                  24   the Synta defendants’ settlement of the Orion litigation and before the Synta defendants disposed

                                  25   of their corporate records. Rather, Plaintiffs rely solely on defendants’ counsel’s remarks during a

                                  26   recent discovery conference, which they interpret as an admission that the Synta defendants

                                  27   anticipated future litigation based on the same facts underlying the Orion litigation and that the

                                  28   Synta defendants deliberately destroyed documents or permitted Joyce Huang to facilitate their
                                                                                          3
                                          Case 5:20-cv-03642-EJD Document 192 Filed 09/13/21 Page 4 of 6




                                   1   removal or destruction.

                                   2          The Court has reviewed the transcript of the parties’ discovery conference and is not

                                   3   persuaded that Defendants’ counsel’s remarks have the meaning and significance that Plaintiffs

                                   4   attribute to them. Absent some evidence that would support a finding that the Synta defendants

                                   5   should have anticipated future litigation and should have known that the corporate records they

                                   6   destroyed would be relevant to such litigation, there is no justification for the breadth of the

                                   7   inquiry encompassed by Topics 1-3 and 11. Specifically, as to these topics, Plaintiffs may not

                                   8   inquire about the Synta defendants’ preservation policies and practices prior to the Orion litigation

                                   9   or their understanding of the Orion litigation and other litigation that “could have arisen” from the

                                  10   facts underlying the Orion litigation. Plaintiffs may inquire about (i) the Synta defendants’

                                  11   decision to destroy or discard their corporate records, including the reasons for that decision; (ii)

                                  12   the status of the Orion settlement at the time the documents were destroyed or discarded; and (iii)
Northern District of California
 United States District Court




                                  13   whether the Synta defendants anticipated further litigation as to which those documents would be

                                  14   relevant at the time the documents were destroyed or discarded.

                                  15          B.      Topic 14: Counsel’s knowledge of document destruction
                                  16          Plaintiffs seek deposition testimony regarding “the specific circumstances by which [the

                                  17   Synta defendants’] current and former counsel [were] first informed of the Synta defendants’

                                  18   document destruction.” Dkt. No. 199 at 3. Defendants object to any questioning about the content

                                  19   of privileged communications between counsel and their clients. Defendants do not object to

                                  20   questioning about the date on which counsel was informed that the documents had been discarded,

                                  21   the parties to the communication in which the information was provided, and how long the

                                  22   communication lasted. Id. at 6.

                                  23          The Court agrees with Defendants that Plaintiffs have not shown any basis for inquiring

                                  24   about the “circumstances” by which counsel were informed that the Synta defendants had

                                  25   destroyed or discarded their documents, apart from the date of the communication, the parties to it,

                                  26   and the duration of the communication. In particular, Plaintiffs may not inquire about the contents

                                  27   of communications between the Synta defendants and their counsel.

                                  28
                                                                                          4
                                          Case 5:20-cv-03642-EJD Document 192 Filed 09/13/21 Page 5 of 6



                                               C.      Topic 15: Whereabouts of Joyce Huang
                                   1
                                               Plaintiffs seek deposition testimony regarding “the whereabouts of Joyce Huang following
                                   2
                                       the destruction of [the Synta defendants’] documents through the present.” Dkt. No. 200 at 1.
                                   3
                                       Plaintiffs hope to obtain information that will allow them to discover whether and where Ms.
                                   4
                                       Huang may have stored or transferred the Synta defendants’ corporate records so that the
                                   5
                                       documents may be recovered. Id. at 2-3. Defendants do not object to questioning about Ms.
                                   6
                                       Huang’s whereabouts at the time the documents were discarded and her present whereabouts, but
                                   7
                                       they object to having to provide information about her whereabouts during the intervening five
                                   8
                                       years. Id. at 4-5.
                                   9
                                               Defendants do not dispute that Ms. Huang may have taken documents from the Synta
                                  10
                                       defendants that are potentially relevant to the related cases. In addition, they do not dispute that
                                  11
                                       Plaintiffs have an interest in identifying Ms. Huang’s present whereabouts as well as the potential
                                  12
Northern District of California




                                       location of the Synta defendants’ documents, if the documents still exist. In these circumstances,
 United States District Court




                                  13
                                       the Court agrees that Plaintiffs may inquire of the Synta defendants regarding information in their
                                  14
                                       possession, custody or control that will permit Plaintiffs to locate Ms. Huang and/or the
                                  15
                                       documents, including specifically Ms. Huang’s known contact information (residential addresses,
                                  16
                                       email addresses, telephone numbers) and the names of her employers from the date the documents
                                  17
                                       were discarded to the present. The Synta defendants need not provide any information about
                                  18
                                       where Ms. Huang may have traveled, vacationed or visited. In addition, they need not search for
                                  19
                                       and gather information that is not already in their possession, custody or control.
                                  20
                                               D.      Timing, location, and means of taking depositions
                                  21
                                               The parties continue to disagree about when, where, and how to take depositions in this
                                  22
                                       case, including the depositions of the Synta defendants. When the Court issued its May 4, 2021
                                  23
                                       order (Dkt. No. 172) specifying the Northern District of California as the default location for in-
                                  24
                                       person depositions, the Court expected that public health conditions would continue to improve
                                  25
                                       and that a return to normal litigation would be possible. In addition, the Court hoped that that the
                                  26
                                       cost-shifting provisions included in the May 5, 2021 order would curtail unreasonable requests for
                                  27
                                       in-person depositions. For a brief period, public health conditions did improve. Now they are
                                  28
                                                                                         5
                                          Case 5:20-cv-03642-EJD Document 192 Filed 09/13/21 Page 6 of 6




                                   1   worse.

                                   2              The Court will not revisit its prior order. If Plaintiffs insist on taking in-person depositions

                                   3   of the Synta defendants, they may do so, but not before public health conditions and travel

                                   4   restrictions permit. However, the Court will not be sympathetic to any party’s complaints of delay

                                   5   in obtaining deposition testimony if that party forgoes the opportunity to take a deposition by

                                   6   remote means. Likewise, the Court will not be sympathetic to a party’s failure to timely produce a

                                   7   witness for deposition when there are no public health conditions, travel restrictions, or other

                                   8   circumstances that would make such a deposition unsafe or unduly burdensome.

                                   9              In the meantime, the Court will not micromanage the scheduling of depositions for the

                                  10   parties.

                                  11   III.       CONCLUSION
                                  12              For the reasons explained above, the Court will permit Plaintiffs to take the Rule 30(b)(6)
Northern District of California
 United States District Court




                                  13   depositions of the Synta defendants on noticed Topics 1-3, 11, 14, and 15, as limited above. The

                                  14   Court denies Plaintiffs’ request for an order regarding the scheduling of these depositions.

                                  15              IT IS SO ORDERED.

                                  16   Dated: September 13, 2021

                                  17

                                  18
                                                                                                         VIRGINIA K. DEMARCHI
                                  19                                                                     United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             6
